t c summary opinion united_states tax_court papa birama fall and yacine dieng petitioners v commissioner of internal revenue respondent docket no 15293-12s filed date papa birama fall and yacine dieng pro sese stephen c huggs and sharyn m ortega for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure a sec_6662 accuracy-related_penalty of dollar_figure and a additional tax pursuant to sec_72 of dollar_figure for tax_year the adjustments in the notice_of_deficiency included unreported income of dollar_figure an omitted retirement distribution of dollar_figure a additional tax on an early distribution pursuant to sec_72 and an accuracy-related_penalty pursuant to sec_6662 in the adjustment page attached to the notice_of_deficiency this item is described as non-employee compensation the adjustment page further includes fica tax of dollar_figure in an explanation page under other taxes--social security medicare_tax the notice suggests that papa birama fall petitioner was improperly treated as self-employed and that the employee’s share of fica tax pincite would be credited to his social_security and medicare account respondent’s pretrial memorandum states that respondent concedes that petitioner’s income from roman trucks will be reported as w-2_wages on the form_1040 at trial petitioner agreed that he was an employee accordingly despite some of the confusion in the notice_of_deficiency and filings petitioner’s employment status is not in issue after concessions the issues for decision are whether petitioner received more than dollar_figure of unreported income in and whether petitioners are liable for the sec_6662 accuracy-related_penalty for the tax_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in maryland when their petition was filed in roman trucks hired petitioner as executive vice president roman trucks indicated in a letter dated date employment letter that petitioner’s compensation would include a yearly salary of dollar_figure payable monthly and that his employment would commence on date petitioner worked for roman trucks for approximately three months the internal_revenue_service received a form 1099-misc miscellaneous income from roman trucks reporting compensation of dollar_figure paid to petitioner in the petition petitioners did not appear to dispute any of the adjustments in the notice_of_deficiency at trial however petitioners disputed most of the adjustments and agreed only that petitioner had received dollar_figure of wage income from roman trucks africa inc roman trucks to the extent that petitioners failed to present any evidence or argument as to the omitted retirement distribution and the additional tax these adjustments are deemed conceded see rule b petitioner did not include in income any compensation from roman trucks for the tax_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 in cases involving unreported income this court has recognized an exception to this rule where the commissioner introduces no substantive evidence and relies solely on the presumption of correctness 73_tc_394 this exception is limited and does not apply where the commissioner has provided a minimal evidentiary foundation 92_tc_661 because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 additionally if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning the deficiency in addition to that information_return sec_6201 petitioners have not asserted a reasonable dispute in this case therefore sec_6201 is inapplicable see parker v commissioner tcmemo_2012_66 cook v commissioner tcmemo_2010_137 unreported income gross_income includes all income from whatever source derived including but not limited to compensation_for services sec_61 it is well established that an employer’s failure to withhold income_tax does not relieve an employee from his or her obligation to pay income_tax 810_f2d_19 2d cir chenault v commissioner tcmemo_2011_56 holding that a third party’s withholding obligation does not excuse the taxpayer from his or her duty to report income and pay the resulting tax anderson v commissioner tcmemo_2007_265 the commissioner may collect payment from either the employee or the employer but the employee remains ultimately liable for his own taxes even though his employer was obligated to withhold 39_tc_78 aff’d in part and rev’d in part 323_f2d_751 9th cir petitioner acknowledged that he had worked for roman trucks in for approximately three months and that he had received three payments from them in petitioner provided to the court a reconstruction of his income for petitioner’s testimony as to the length of the term of his employment was vague and ambiguous at one point he claimed that he began employment in date but the employment letter indicates date as the first date of employment he also claimed that he had worked for three months but that he continued which was based on pay periods he concluded in the reconstruction_of_income that he had received three separate wire transfers or deposits from roman trucks each for dollar_figure for a total of dollar_figure however petitioner did not provide further explanation or any documents supporting payments of dollar_figure although petitioner attempted to reconstruct his income for his reconstruction_of_income based on pay periods was inconsistent with the employment letter from roman trucks which indicated that he would be paid monthly his reconstruction_of_income was also inconsistent with his own testimony he claimed that he was not paid in april or may but his reconstruction_of_income showed a pay_period beginning in april with the first payment allegedly received on date a second payment received on date and a third payment received on date furthermore petitioner’s continued continued to work there until date in later testimony he indicated that he left roman trucks’ employment at the end of date the amount reported on the form 1099-misc when calculated consistent with the employment letter represents a sum for work performed for less than three months the total amount of the payments as reconstructed by petitioners and as reported by roman trucks on the form 1099-misc both fell short of the amount petitioner should have received under the terms of the employment letter if petitioner worked for a total of three months which is unclear from the record see supra note on the basis of an annual salary of dollar_figure petitioner should have received dollar_figure per month as an independent_contractor testimony regarding the actual amount that roman trucks paid him was vague and inconsistent at one point petitioner indicated that he may have received payments from roman trucks in excess of dollar_figure and suggested that such payments were reimbursement for travel he simply seemed uncertain as to the amounts received petitioner did not present any documentation of reimbursed expenses or introduce evidence of roman trucks’ reimbursement policy nor did he provide any records of wire transfers bank statements or copies of pay stubs demonstrating that he received only dollar_figure from roman trucks during in the light of all of the evidence in the record the court finds that petitioner received from roman trucks but failed to report dollar_figure in compensation therefore respondent’s determination is sustained accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of any underpayment_of_tax that is attributable to either negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return reduced by any rebate sec_6662 whether the accuracy-related_penalty is applied because of negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6664 provides an exception to imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on the advice of a tax_return_preparer id by virtue of sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once respondent meets this burden of production petitioners must come forward with persuasive evidence that respondent’s determination is incorrect see rule a higbee v commissioner t c pincite as a defense to the penalty petitioners bear the burden of proving that they acted with reasonable_cause and in good_faith see sec_6664 see also 116_tc_438 sec_1 b income_tax regs respondent satisfied his burden of production under sec_7491 because the record shows that petitioners were negligent and failed to make a reasonable attempt to comply with their obligation to report gross_income see sec_61 petitioner received income from roman trucks in but failed to report this income on petitioners’ federal_income_tax return petitioners have not demonstrated that they had reasonable_cause for their underpayment or that they acted in good_faith see sec_6664 thus petitioners are liable for the sec_6662 accuracy-related_penalty we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
